Citation Nr: 1203174	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-35 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of nasal fracture, status-post septoplasty and turbinoplasty, to include maxillary sinusitis-currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable disability rating for residuals of left maxilla fracture.

3.  Entitlement to a compensable disability rating for residuals of left ankle fracture.

4.  Entitlement to service connection for headaches, claimed as residuals of head injury.

5.  Entitlement to service connection for a left eye disability.

6.  Entitlement to service connection for a left shoulder disability.


7.  Entitlement to service connection for residuals of neck injury.

8.  Entitlement to service connection for a spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1982 to January 1993.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the RO that, in pertinent part, denied compensable disability ratings for service-connected residuals of nasal fracture, residuals of left maxilla fracture, and residuals of left ankle fracture; and denied service connection for headaches, for left eye disability, for a left shoulder disability, for residuals of neck injury, and for a spine disability.  The Veteran timely appealed.

In September 2010, the RO increased the disability evaluation to 10 percent for residuals of nasal fracture, effective May 22, 2007 (date of claim).  Because increased ratings are available for residuals of nasal fracture, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work, and has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The issues of service connection for left eye disability, a left shoulder disability, residuals of neck injury, and for a spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of nasal fracture, status-post septoplasty and turbinoplasty, to include maxillary sinusitis, have been manifested by six or fewer non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; neither incapacitating episodes requiring prolonged antibiotics treatment, nor 50 percent obstruction of a nasal passage has been demonstrated. 

2.  Residuals of left maxilla fracture have been manifested primarily by subjective complaints of pain when chewing, and a normal range of inter-incisal motion; moderate displacement of the maxilla, temporomandibular joint disease, and arthritis are not demonstrated.  

3.  Residuals of left ankle fracture have been manifested by full range of motion and complaints of pain while running; neither ankylosis, nor marked nor moderate limitation of motion, nor functional impairment of the left ankle has not been demonstrated.

4.  The preponderance of the evidence is against a finding that the Veteran has a left shoulder disability that is related to a disease or injury during active service, or is due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for residuals of nasal fracture, status-post septoplasty and turbinoplasty, to include maxillary sinusitis, are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Codes 6502, 6510 to 6514 (2011).

2.  The criteria for a compensable disability rating for residuals of left maxilla fracture are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.150, Diagnostic Codes 9904, 9905, 9916 (2011).

3.  The criteria for a compensable disability rating for residuals of left ankle fracture are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.44, 4.45, 4.59, 4.71, Table II; 4.71a, Diagnostic Codes 5262, 5270, 5271 (2011).

4.  A left shoulder disability was not incurred or aggravated in service; and is not proximately due to, or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through June 2007 and August 2007 letters, the RO notified the Veteran of elements of service connection, the evidence needed to establish each element, and evidence of increased disability.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In each letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and available outpatient treatment records, and has arranged for VA examinations in connection with certain claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  In January 2011, the Veteran indicated that he would submit additional private treatment records regarding his claim for an increased rating for residuals of nasal fracture.  To date, the Veteran has neither submitted the records, nor has requested VA to obtain them.

The Veteran has not been afforded an examination for his claimed left shoulder disability.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is no credible indication that any left shoulder disability may be associated with the Veteran's service because there is no evidence of treatment in service, and no evidence of any current left shoulder disability.  Nor has the Veteran alleged a continuity of symptomatology of left shoulder pain.  Based on the facts of this case, VA has no duty to provide further VA examination or obtain medical opinions, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of sinusitis and jaw pain, and ankle pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

A.  Residuals of Nasal Fracture

Service connection has been established for residuals of nasal fracture, status-post septoplasty and turbinoplasty, to include maxillary sinusitis.  The RO has evaluated the Veteran's disability under Diagnostic Code 6502-6513 as 10 percent disabling based on non-incapacitating episodes of sinusitis.  While a hyphenated diagnostic code generally reflects rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27), here, the RO has considered both diagnostic codes, alternatively.  The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Under the General Rating Formula for sinusitis (Diagnostic Codes 6510 through 6514), a 10 percent rating requires one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating requires osteomyelitis following radical surgery or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514 (2011).

A note following Diagnostic Codes 6510 through 6514 defines an incapacitating episode of sinusitis as one that requires bed rest and treatment by a physician.

Alternatively, under Diagnostic Code 6502, a 10 percent rating is warranted for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2011).

During a May 1993 VA examination, the Veteran reported bouts of sinus infection twice yearly.  X-rays at that time revealed that the paranasal sinuses were well developed, well aerated, and without any air fluid level or bony destruction.  The examiner indicated that the Veteran seemed to have a crooked nose.  On examination, there was a mild congestion or swelling of the inferior turbinates on the left.  The diagnosis was episodes of acute rhinitis.

The report of an April 2010 VA examination reflects that the Veteran had sustained a fractured nose in a motor vehicle accident in December 1990, and was treated with closed reduction of the nasal fracture at that time.  Records reflect that the Veteran underwent a nasal septoplasty and partial turbinectomies in 1991, in an attempt to improve his breathing.  The Veteran reported that he breathes reasonably well through both sides of the nose, but that he has intermittent episodes of congestion about four-to-six times yearly and lasting from three-to-five days.  He also reported taken one or two courses of antibiotics each year.  Examination revealed some deviation of the nasal septum to the left side, but with less than 50 percent obstruction.  Following examination, the examiner concluded that the Veteran's sinusitis was non-debilitating and primarily involved the left maxillary sinus.

Computed tomography scans taken in May 2010 revealed an S-shaped deviation of the nasal septum, and paranasal sinus disease consistent with acute sinusitis in the left maxillary sinus.

In this case, the Veteran's service-connected disability has been manifested primarily by objective evidence of three-to-six non-incapacitating episodes per year of sinusitis.  Throughout the period on appeal, there has been no evidence of prolonged antibiotic treatment or of osteomyelitis following radical surgery.  The overall evidence shows that the disability was manifested by some deviation of the nasal septum, but with less than 50 percent obstruction.  Hence, the criteria for a disability rating in excess of 10 percent are not met or nearly approximated.  

The doctrine of reasonable doubt has been considered, but in this case a clear preponderance of the evidence weighs against the claim.  Hence, the benefit-of-doubt rule does not apply.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

Based on the foregoing, the Board finds that the overall evidence does not reveal that an increased disability rating for residuals of nasal fracture, status-post septoplasty and turbinoplasty, to include maxillary sinusitis, is warranted under either Diagnostic Code 6513 (chronic maxillary sinusitis) or Diagnostic Code 6502 (deviated nasal septum).  There is no evidence of disfigurement of the head, face, or neck.  Nor have there been reports of significant functional loss of parts affected.  The Veteran provided statements indicating that the symptomatology associated with residuals of nasal fracture had worsened.  However, the objective clinical findings consistently fail to show that his disability meets the criteria for an increased evaluation, and the Board concludes that those findings outweigh his very general lay assertions regarding severity.  

B.  Residuals of Left Maxilla Fracture

Service connection has been established for residuals of left maxilla fracture.  The RO has evaluated the Veteran's disability under Diagnostic Code 9916-9904 as 0 percent (noncompensable) disabling based on malunion of the maxilla.  Again, the Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Malunion or nonunion of the maxilla is evaluated on the basis of the resulting degree of displacement.  A 0 percent (noncompensable) evaluation is warranted for slight displacement.  A 10 percent evaluation requires moderate displacement.  A 30 percent evaluation requires severe displacement.  38 C.F.R. § 4.150, Diagnostic Code 9916.

Alternatively, pursuant to Diagnostic Code 9904, malunion of the mandible is evaluated on the basis of the resulting degree of impairment of motion and the relative loss of masticatory function.  A 10 percent evaluation requires moderate displacement.  A 20 percent evaluation requires severe displacement.  38 C.F.R. § 4.150, Diagnostic Code 9904.

Residuals of a fractured jaw also may be evaluated under 38 C.F.R. § 4.150, Diagnostic Code 9905, for limitation of motion of temporomandibular articulation.
  
Pursuant to Diagnostic Code 9905, a 10 percent rating is warranted for limitation of the range of inter-incisal motion from 31 to 40 millimeters.  A 20 percent rating is warranted for limitation of the range of inter-incisal motion from 21 to 30 millimeters.  A 30 percent rating is warranted for limitation of the range of inter-incisal motion from 11 to 20 millimeters.  A 40 percent rating is warranted for limitation of the range of inter-incisal motion from 0 to 10 millimeters.  38 C.F.R. § 4.150, Diagnostic Code 9905.

The report of an April 1993 VA dental examination reveals that the Veteran had broken his upper left jaw in a motor vehicle accident in 1990.  The examiner noted residual bone plates remained in the maxilla at three locations.  Present complaints included sensitivity to cold and vibration effects when exercising.  His jaw functioned normally day-to-day.  Examination revealed normal mandibular excusions and no temporomandibular joint problems.  There was no speech interference or mastication interference.  The examiner noted that pain to cold was generalized to maxillary left side and was probably sinus-related.  There was no palpable muscle tenderness.  No loss of sensation intraorally was noted.  

The report of an April 2010 VA examination reflects that the Veteran had some discomfort in the left upper area of the mandible, when chewing or biting down firmly. 

On VA examination in May 2010, the examiner found no functional impairment due to loss of motion and masticatory function loss.  There was full range of motion with interincisal of 47 millimeters.  The examiner found no bone loss of the mandible, maxilla, or hard palate.  Cheek prominence was symmetrical and within normal limits.  Occlusion was good.  The examiner noted tenderness to palpation over the lateral wall of the left maxillary sinus/antrum.  No swelling was noted.  Computed tomography revealed post-surgical changes with instrumentation at the anteroinferior wall of the left maxillary sinus.  The diagnosis was status-post open reduction internal fixation for left Le Fort II fracture with excellent results.

In this case, the Veteran's service-connected disability has been manifested primarily by objective evidence of tenderness over the left maxilla area.  Throughout the period on appeal, there has been no evidence of temporomandibular joint disease or arthritis.  The overall evidence shows that the disability is manifested by no limitation of the range of inter-incisal motion, and that the jaw functioned normally although the Veteran complained of some discomfort while chewing.  There is no evidence of any displacement or disfigurement.  Hence, even with consideration of functional factors, the criteria for a compensable disability rating not met or nearly approximated.  

Here, the objective clinical findings have not shown that the Veteran's disability meets the criteria for an increased evaluation, and the Board concludes that those findings outweigh the Veteran's lay assertions regarding severity.  As noted above, a clear preponderance of the evidence weighs against the claim; and the benefit-of-doubt rule does not apply.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

C.  Residuals of Left Ankle Fracture

Service connection has been established for residuals of left ankle fracture.  The RO has evaluated the Veteran's disability under Diagnostic Code 5299-5271 as 0 percent (noncompensable) disabling based on limitation of motion.  Here, a hyphenated diagnostic code reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

The standard ranges of motion of the ankle are 20 degrees dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.

Moderate limitation of motion of an ankle warrants a 10 percent evaluation.  A 20 percent rating requires marked limitation of motion, and is the maximum rating under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Alternatively, higher evaluations are assigned for impairment of the tibia and fibula with marked ankle disability under Diagnostic Code 5262; or for ankylosis of the ankle under Diagnostic Code 5270.

The Veteran underwent a VA examination in April 2010.  He reported that he fractured his left ankle in a motor vehicle accident in 1990, and was casted for several weeks.  He reported no further injury, traumatic event, or surgery on the left ankle.  The Veteran reported that his left ankle really began bothering him about a year or so ago, when he increased his activity in an effort to lose weight.  The Veteran reportedly started running and described flare-ups as a sharp discomfort over the superior distal section of the left ankle and occasional swelling.  He ran approximately one-and-a-half miles before the pain required him to stop.

On examination, the Veteran's gait was normal.  Examination of the left ankle showed no edema, swelling, erythema, or warmth.  There was some minor tenderness to palpation along the superior aspect of the lateral left malleolus.  Range of motion of the left ankle was to 20 degrees on dorsiflexion, and to 45 degrees on plantar flexion.  The Veteran was able to invert and evert the foot; inverting hurt to some extent.  Dorsiflexion produced some minor tenderness.  Range of motion remained the same after repetitive motion testing.  There was no further functional impairment due to fatigue, incoordination, or instability; the Veteran did report increased discomfort.  X-rays revealed small calcaneal spurs in the insertion of the Achilles tendon.  There was no evidence of fracture, dislocation, or other bone or joint pathology.  The diagnosis was mild left ankle strain.
  
In this case, the Veteran's service-connected disability has been manifested primarily by objective evidence of full range of motion of the left ankle, tenderness, and complaints of pain while running.  Throughout the period on appeal, there has been no evidence of marked or moderate ankle disability.  The overall evidence shows that the disability was manifested by no more than slight, if any, functional impairment.  There is no X-ray evidence of arthritis of the joint.  Nor is there evidence of any impairment of the tibia and fibula.  Hence, the criteria for a compensable disability rating are not met or nearly approximated.

Again, the Board concludes that the objective clinical findings outweigh the Veteran's lay assertions regarding severity.  A clear preponderance of the evidence weighs against the assignment of a compensable rating, and the benefit-of-doubt rule does not apply.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

D.  Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected residuals of nasal fracture, residuals of left maxilla fracture, and residuals of left ankle fracture are adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the assignment of increased disability ratings for residuals of nasal fracture, status-post septoplasty and turbinoplasty, to include maxillary sinusitis; for residuals of left maxilla fracture; and for residuals of left ankle fracture.

III.  Service Connection

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2011).  

The Veteran contends that he injured his left shoulder in a motor vehicle accident in December 1990 during active service.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Service treatment records do not reflect any findings or complaints of left shoulder injury or of a left shoulder disability.

The Veteran underwent a VA joints examination in April 2010.  He reported the motor vehicle accident in 1990, and that he suffered injuries to the face and jaw, and fractured his left ankle.  The Veteran did not report any injury to the left shoulder.  No current left shoulder disability was found.

The Board finds a clear preponderance of the evidence is against a finding that the Veteran currently has a left shoulder disability.  Therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  Here, the evidence weighs in favor of the findings made in the April 2010 examination report.

The Veteran has not claimed that a left shoulder disability was present in service and continued to the present.  He is not shown to have the medical expertise to diagnose a left shoulder disability.

Lastly, while there likely were manifestations of a left shoulder injury in service, the competent evidence fails to establish a continuity of symptomotology of a left shoulder disability following military service.  Nor is there competent evidence linking a current left shoulder disability with injury or disease in active service, nor competent evidence establishing the onset of a left shoulder disability in active service.  

Because there is no lay evidence of a continuity of symptomatology since service, and no competent evidence linking a current left shoulder disability to service or to a service-connected disability, the Board concludes that the greater weight of the evidence is against the claim.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a left shoulder disability.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for residuals of nasal fracture, status-post septoplasty and turbinoplasty, to include maxillary sinusitis, is denied.

A compensable evaluation for residuals of left maxilla fracture is denied.

A compensable evaluation for residuals of left ankle fracture is denied.

Service connection for a left shoulder disability is denied.



REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Left Eye Disability 

In November 2008, the Veteran contended that the onset of his left eye problems involved injuries he sustained in the December 1990 motor vehicle accident in active service.

Service treatment records show that the Veteran was stabbed in the left cheek in May 1987.  Computed tomography of the orbit was within normal limits.  In January 1988, the Veteran was treated for a corneal abrasion, resolving, of the left eye.

Records show that the Veteran was hospitalized in December 1990 following a motor vehicle accident.  Facial series X-rays at that time revealed an opacified left maxillary with a fractured infraorbital rim, Le Fort II type fracture, and fracture of the left antral wall.  Visual acuity was normal, and there was no diplopia.  The Veteran underwent surgical repair; the intraorbital mucosa wound was closed with a running 4-0 Chromic suture.  Records show that the Veteran also complained of eye problems in February 1992; the assessment was conjunctivitis.  His visual acuity for each eye was 20/20 in February 1992 and in May 1993.

The report of a VA general medical examination in May 1993 reflects that the Veteran complained of feeling pressure behind the eye.  

Private records show that the Veteran was treated for mild conjunctivitis in May 2006.

The report of a May 2010 VA examination notes two scars on the Veteran's face around the left eyebrow from surgery.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has current left eye residuals that either had their onset during service or are related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Headaches

In November 2008, the Veteran contended that onset of his headaches involved injuries he sustained in the December 1990 motor vehicle accident in active service.  He is competent to describe his symptoms.

Service treatment records, dated in January 1987, reflect complaints of "real severe headaches."  While the Veteran reported a history of sinus headaches at that time, there are neither treatment records nor medical findings of either headaches or sinus headaches prior to the Veteran's enlistment.  The assessment was headaches times three days.  Follow-up was scheduled for possible viral meningitis.  The condition appeared to improve, and the assessment was noted as viral syndrome.

Private records show that the Veteran was treated for headaches of three days' duration in January 2000.

As noted above, the Veteran indicates that his headaches became worse following the motor vehicle accident in service.  The Veteran's statements, as corroborated by service treatment records, are deemed credible.  With regard to headaches, the Board notes that the Veteran is competent to identify a medical condition.  Service connection is already in effect for residuals of nasal fracture, status-post septoplasty and turbinoplasty, to include maxillary sinusitis; and for residuals of left maxilla fracture.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has current headaches that either had their onset during service or are related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Residuals of Neck Injury

In November 2008, the Veteran contended that the onset of his neck problems involved injuries he sustained in the December 1990 motor vehicle accident in active service.

Service treatment records, dated in October 1984, show that the Veteran complained of a pinched nerve in his shoulder blade that caused tension in his neck for the past 24 hours.  He reported no history of pinched nerves; and reported that he had been wrestling when the injury occurred.  Examination revealed full range of motion, and the lack of radiculopathy.  A decrease in strength was noted.  The assessment was mid-back pains.
  
Service treatment records show an assessment of headaches times three days, low grade temperature, with stiff neck in January 1987; and an assessment of trapezius muscle strain in May 1989.

Service treatment records also reflect that X-rays were taken of the cervical spine in December 1990 for purposes of ruling out an associated neck injury, following the motor vehicle accident.  X-rays at that time were within normal limits.

Private records show that the Veteran complained of his neck hurting in January 2000.

The report of an April 2010 VA examination reflects that examination of the Veteran's neck was within normal limits.  

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has current residuals of neck injury that either had their onset during service or are related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Spine Disability

In November 2008, the Veteran contended that the onset of his spine problems involved injuries he sustained in the December 1990 motor vehicle accident in active service.

Service treatment records, dated in October 1985, reflect that the Veteran complained of lower back pain, following a bike accident.  He again reported lower back pain in November 1985.  X-rays taken of the thoracic and lumbosacral spine at that time revealed no bone abnormalities.  The assessment was strain, contusion.  On a "Report of Medical History" completed by the Veteran in April 1986, the Veteran reported recurrent back pain.  The examiner noted back pain, mild, not disabling, responding to anti-inflammatory medications.  In October 1987, the Veteran complained of severe back pain.  Records show an assessment of low back pain following a fall while walking on stairs in December 1990.

Private records show treatment for stiff lower back in January 2000.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has a current spine disability that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Accordingly, the case is REMANDED for the following action:

1.   Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of left eye residuals, and the likely etiology of the disease or injury. 

For any current residuals identified, the examiner is requested to determine whether they at least as likely as not (50 percent probability or more) either had their onset in active service, or are the result of disease or injury incurred or aggravated during active service-specifically, to include the facial injuries sustained in a December 1990 motor vehicle accident, and the Veteran's claim of continuing left eye problems since then.  

The examiner should reconcile any opinion with the service treatment records (described above); any additional medical treatment records associated with the claims file; and with the Veteran's credible statements.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of headaches; and to determine whether it is at least as likely as not (50 percent probability or more) that any such disability either had its onset in service, or is the result of disease or injury incurred or aggravated during active service-specifically, to include in-service facial injuries sustained in a December 1990 motor vehicle accident, and longstanding history of sinus headaches, as reported by the Veteran and noted in service treatment records.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that headaches are due to or aggravated by the Veteran's residuals of nasal fracture, status-post septoplasty and turbinoplasty, to include maxillary sinusitis; or by the Veteran's residuals of left maxilla fracture.  If aggravated, the examiner should specify what permanent, measurable increase in the severity of headaches is attributable to the service-connected disabilities. 

The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of residuals of neck injury, and the likely etiology of the disease or injury. 

For any current residuals identified, the examiner is requested to determine whether they at least as likely as not (50 percent probability or more) either had their onset in active service, or are the result of disease or injury incurred or aggravated during active service-specifically, to include the injuries sustained in a December 1990 motor vehicle accident, and the Veteran's claim of continuing neck problems since then. 

The examiner should reconcile any opinion with the service treatment records (described above); any additional medical treatment records associated with the claims file; and with the Veteran's credible statements.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

4.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of a spine disability, and the likely etiology of the disease or injury. 

For any current spine disability identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) either that it had its onset in active service, or is the result of disease or injury incurred or aggravated during active service-specifically, to include the strain contusion noted in November 1985, the injuries sustained in a December 1990 motor vehicle accident, and the Veteran's claim of continuing back problems since then.  

The examiner should reconcile any opinion with the service treatment records (described above); any additional medical treatment records associated with the claims file; and with the Veteran's credible statements.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

5.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


